442 F.2d 1338
James P. CANTILLON, Petitioner and Appellee,v.SUPERIOR COURT OF the STATE OF CALIFORNIA, FOR the COUNTY OF LOS ANGELES, and Peter Pitchess, Co-Respondents,PEOPLE OF the STATE OF CALIFORNIA, Real Party in Interest, Appellants.
No. 25121.
United States Court of Appeals, Ninth Circuit.
June 7, 1971.

Appeal from the United States District Court for the Central District of California; Francis C. Whelan, Judge, 305 F.Supp. 304.
Douglas C. Miller (argued), Jean Louise Webster, Deputy County Counsel, John D. Maharg, County Counsel, Los Angeles, Cal., Arnold T. Guminski, Deputy Dist. Atty. (argued), Maurice H. Oppenheim, Deputy Dist. Atty., Harry Wood, Head, Appellate Division, Evelle J. Younger, Dist. Atty., Los Angeles, Cal., for appellants.
James P. Cantillon (argued), in pro. per.
Before CHAMBERS, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The case is remanded for consideration to the district court in the light of the intervening decision of Williams v. Florida, 399 U.S. 78, 90 S.Ct. 1893, 26 L.Ed. 2d 446 (1970).


2
This court recognizes that the Supreme Court placed express limitations on its opinion.


3
After reconsideration, a new appeal, if one is desired, should be filed. So far as applicable the old record may be transferred to the new appeal on motion or stipulation.